Filed 10/4/13 P. v. Velazquez CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B244005

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. NA081703)
         v.

JONATHAN VELAZQUEZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Mark C. Kim, Judge. Affirmed.
         Gideon Margolis, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.




         Defendant Jonathan Velazquez appeals from the judgment entered upon
remand to the trial court following his prior appeal in People v. Velazquez (2011)
201 Cal.App.4th 219. In that appeal, we reversed convictions on four counts not
here relevant, affirmed the convictions on one count of criminal threats with a gang
enhancement (Pen. Code, §§ 422 & 186.22, subd. (b)(1)(B))1 and one count of
dissuading a witness with a gang enhancement (§§ 136.1, subd. (b)(2) & 186.22,
subd. (b)(4)), and remanded for resentencing. On remand, the trial court sentenced
defendant to seven years to life on the dissuading a witness count, and eight years
on the criminal threats count, which was stayed pursuant to section 654. Later, in a
modified judgment, the court corrected defendant’s credit to award 288 days actual
credit, and 43 days good time/work time, for a total of 331 days. The facts
underlying the charges are set forth in our prior opinion and are not necessary to
repeat in this appeal.
      Defendant’s court appointed attorney filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436, requesting that we review the record. On April 12,
2013, we notified defendant that he had 30 days within which to file a
supplemental brief. No supplemental brief was filed.
      We have examined the entire record and are satisfied that no arguable issues
exist, and that appellant has, by virtue of counsel’s compliance with the Wende
procedure and our review of the record, received adequate and effective appellate
review of the judgment entered against him in this case. (Smith v. Robbins (2000)
528 U.S. 259, 278; People v. Kelly (2006) 40 Cal.4th 106, 112-113.)




                                      DISPOSITION
             The judgment is affirmed.

1
      All undesignated section references are to the Penal Code.
                                           2
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                       WILLHITE, J.




We concur:




EPSTEIN, P. J.




MANELLA, J.




                   3